On Rehearing
■ We are mindful of the duty imposed on the appellate courts to search the entire record for error in criminal cases.
For practical purposes and to avoid' unduly lengthy opinions, we often omit to-discuss questions which have no semblance of merit.
When we prepared the original opinion in this cause we applied this practice with reference to the action of the court -in sustaining demurrers to appellant’s motion to “strike or dismiss” the indictment.
We followed the same course in relation to the insistence that the judgment was incomplete.
In brief on applicatiori for rehearing-' counsel express surprise and apparent disappointment because we did not treat these: matters.
The motion to “strike or dismiss”' the- indictment attempts to impose the defense of former jeopardy, which, of course,, can only be done by special plea.
The pertinent part of the sentence appearing in the judgment is: “ * * * and the said fine and costs not being presently paid or secured, as required by law, It is ordered and adjudged by the Court that the defendant be and he is hereby sentenced to perform hard labor for Etowah County, Alabama for the further term of One-Hundred Forty (140) days in lieu of said' fine of $500.00, and the Clerk of the Court' having certified to the Court that .the costs, in this case amount to Sixty-six ($66.00) Dollars, It is further ordered and adjudged by the Court that the defendant be and he is hereby also senténced to the additional term of Eighty-Eight (88) days in lieu of' said costs, this being at the rate of 75‡-per day.”
*89Despite this appearance counsel in brief on rehearing state: “The sentence to hard labor as to the costs of this case appearing in the judgment is ineffective and fails to •comply with the mandatory provision which requires the trial court to determine the time and to sentence the convicted for .a definite number of days sufficient to work •out costs.”
We are unable to understand why such an ■insistence is made.
The appplication for rehearing is overruled.